 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 3:17~cv~05916-.JLR Document 21-2 Filed 01/22/19 Page l of 2

U.S. District Judge James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

TACOMA DIVISION
DONALD LENTZ, 3:17-CV-05916-JLR
Plaintiff,
vs.
COI\/IMISSIONER OF SOCIAL SECURITY, ORDER
Defendant.

 

 

 

lt is hereby ORDERED that attorney fees in the amount of $2,242.35 shall be awarded to
Plaintit`f pursuant to the Equal Ao'cess to Justiee Act, 28 U.S.C, § 2412. Attorney fees Will be
paid to Plaintiff’s attorney, dependent upon verification that Plaintiff has no debt Which qualifies
for offset against the awarded fees, pursuant to the Treasury Offset Pr-ogram as discussed in
Asfrue v. Ratlijj“, 130 S.Ct. 2521 (201{)). A.ttor'ney fees are paid pursuant to 28 U.S.C. §1920.

If Plaintiff has no such debt, then the check shall be made out to P`laintiff’s attorney and
mailed to Plaintiff’s attorney’s office as folloWs: Kevin Kerr, P.O. Box 14490, Portland, OR
97293. lf Plaintiff has a debt, then the check for any remaining funds after offset of the debt
shall be made to -Plaintiff and mailed to Plaintiff's attorney‘s office at the address stated above.

M~
DATEr)rhiS 5 day or 2019

rim

UNITEB sTA ns DIsTRICT JU`iFGE ‘

  

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 3:17-c\/-05916~JLR Document 21~2 Filed 01/22/19 Page 2 of 2

Recommended for Entry
ThiS _ day of ,_ 2019.

 

United States Magistrate Judge

Presented by:

s/ Kevin Kerr

KEVlN KERR, WSB #47715
Schneider Kerr & Robichaux
PO Box 14490

Portland, OR 97293

(503) 255-9092
l<evinkerr@schneiderlaw.com

 

 

